407 F.2d 402
In the Matter of D. R. SELLERS, Bankrupt, Appellant,v.SMALL BUSINESS ADMINISTRATION, Appellee.
No. 26420.
United States Court of Appeals Fifth Circuit.
Feb. 25, 1969.

O. Joseph Damiani, Houston, Tex., for appellant.
Anthony J. P. Farris, Morton L. Susman, U.S. Attys., James R. Gough, Joel P. Kay, Asst. U.S. Attys., Houston, Tex., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this case, the Referee in Bankruptcy denied a discharge to the appellant, D. R. Sellers.  Upon review the District Court affirmed, In re Sellers, 295 F.Supp. 1354.  Upon consideration of the appeal, we find no error in the action taken by the District Court, and we affirm on the basis of its published opinion.1


2
Affirmed.



1
 Having studied the briefs and records, we have determined that this appeal is appropriate for summary disposition without argument.  Pursuant to new Rule 18 of the Rules of thUnited States Court of Appeals for the Fifth Circuit the Clerk of this Court has been directed to put this case on the summary calendar and notify the parties in writing.  See for example Gamez v. Beto, January 30, 1969 (406 F.2d 1000)